DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 28 January 2021.  Claims 1-15 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 6-11 are directed towards a network for measuring predetermined parameters, but does not appear to be physical structure and is therefore considered software per se, which is not statutory because it is not a process, machine, manufacture, or composition of matter.
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of gaining big data from stores to perform a field study. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-5, and 12-15) is/are directed to a method, and claim(s) (6-11) is/ are directed to a network and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-15 recite(s) a mental process. Specifically, the independent claims 1 and 6 recite a mental process and as drafted, the claim recites the limitation of gaining data and or doing a field study which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a network nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the network language, the claim encompasses the user manually collecting information regarding store as part of a field study and analyze the data. The mere nominal recitation of a generic network does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and that data selecting and providing steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a network is used to perform the measuring steps.  The network in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): selecting, providing devices, providing, and connecting performs the measuring step. The selecting, providing and connecting steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the measuring step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The network that performs the measuring step is also recited at a high level of generality, and merely automates the measuring step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the network). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) selecting stores, providing devices, measuring predetermined parameters, providing a device, and connecting each of the stores which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for selecting, providing, measuring, providing, and connecting which is the abstract idea steps of valuing an idea (gaining big data from stores to perform a field study) in the manner of “apply it”. 

Thus, the claims recites an abstract idea directed to a mental process (i.e. to gaining big data from stores to perform a field study).  Using a network to selecting, providing, measuring, and connecting resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The gaining big data from stores to perform a field study would clearly be to a mental activity that a company would go through in order to manage big data.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage big data:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 5 and 14 recite limitations which further limit the claimed analysis of data.

No Claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Seriani which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2-4, 7-13, and 15 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information to provide measurements of predetermined parameters.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) 1-15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seriani (U.S. Patent Publication 2014/0129259 A1) in view of Volpe et al. (U.S. Patent Publication 2012/0330722 A1) (hereafter Volpe) in further view of Magids et al. (U.S. Patent Publication 2008/0288331 A1) (hereafter Magids).

	Referring to Claim 1, Seriani teaches method of gaining data and/or of doing a field study, said method comprising the steps:

a) selecting n stores (see; par. [0040] of Seriani teaches selecting multiple retails stores for analysis).

c) providing each of the stores selected in step a) with at least one of the devices provided in step b) (see; par. [0040] of Seriani teaches in retail locations (i.e. stores) par. [0113] providing specific devices to collect information for measuring optical using fundus/retinal cameras).

Seriani does not explicitly disclose the following limitations, however,

Volpe teaches b) providing at least n devices, wherein each of said devices is suitable for measuring at least one predetermined parameter (see; par. [0036] of Volpe teaches multiple devices used to measure specifically determined parameters in order to perform an analysis), and
d) connecting each of the stores selected in step a) to a database such that the output of the devices which have been provided to said stores can be stored in said database (see; par. [0031] of Volpe teaches connecting over a network information from retail establishments and providing the data externally).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics at a consumer facility.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani fails to disclose b) providing at least n devices, wherein each of said devices is suitable for measuring at least one predetermined parameter and d) connecting each of the stores selected in step a) to a database such that the output of the devices which have been provided to said stores can be stored in said database.

Volpe discloses b) providing at least n devices, wherein each of said devices is suitable for measuring at least one predetermined parameter, and d) connecting each of the stores selected in step a) to a database such that the output of the devices which have been provided to said stores can be stored in said database.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani the b) providing at least n devices, wherein each of said devices is suitable for measuring at least one predetermined parameter, and d) connecting each of the stores selected in step a) to a database such that the output of the devices which have been provided to said stores can be stored in said database as taught by Volpe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani and Volpe teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.

Seriani in view of Volpe does not explicitly disclose the following limitation, however,

Magids teaches wherein n is an integer having a value of at least 100 (see; par. [0050] of Magids teaches collecting information in order to provide an analysis based on collecting a significant sample size (i.e. at least 100)).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Magids teaches analysis and visual representation of brand performance information which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani and Volpe which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani and Volpe discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani and Volpe fails to disclose wherein n is an integer having a value of at least 100.

Magids discloses wherein n is an integer having a value of at least 100.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani and Volpe wherein n is an integer having a value of at least 100 as taught by Magids since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani, Volpe, and Magids teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.

While Magids discloses the providing of a significant sample size which is based on specific metrics determine by the data set to provide an acceptable analysis does not teach every item listed in the claim 1 does teach n is an integer having a value at least 100, the Examiner notes that the n is an integer having a value at least 100 is viewed as non-functional data and the claimed limitation does not care what the that n is an integer having a value at least 100 is.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 2, see discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani in view of Volpe does not explicitly disclose a method having the limitations of, however, 

Magids teaches wherein n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000 (see; par. [0050] of Magids teaches the collection of a significant sample size to perform an analysis).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Magids teaches analysis and visual representation of brand performance information which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani and Volpe which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani and Volpe discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani and Volpe fails to disclose wherein n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000.

Magids discloses wherein n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani and Volpe wherein n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000 as taught by Magids since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani, Volpe, and Magids teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.

While Magids discloses the providing of a significant sample size which is based on specific metrics determine by the data set to provide an acceptable analysis does not teach every item listed in the claim 1 does teach n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000, the Examiner notes that n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000 is viewed as non-functional data and the claimed limitation does not care what the n is an integer having a value of at least 500, preferably of at least 800 and most preferably of at least 1000 is.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


Referring to Claim 3, see discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani in view of Volpe does not explicitly disclose a method having the limitations of, however,

Magids teaches the stores selected in step a) are retail stores, and wherein said retail stores belong preferably to the same market segment (see; par. [0084]-[0087] of Magids teaches a looking at a segment between customers of multiple shopping environments (i.e. stores) that can be selected for analysis).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Magids teaches analysis and visual representation of brand performance information which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani and Volpe which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani and Volpe discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani and Volpe fails to disclose the stores selected in step a) are retail stores, and wherein said retail stores belong preferably to the same market segment.

Magids discloses the stores selected in step a) are retail stores, and wherein said retail stores belong preferably to the same market segment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani and Volpe the stores selected in step a) are retail stores, and wherein said retail stores belong preferably to the same market segment as taught by Magids since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani, Volpe, and Magids teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani further discloses a method having the limitations of, 

each of the stores selected in step a) is selling at least one product which is suitable for effecting the value of said at least one predetermined parameter which can be measured by the devices provided to said stores in step c) (see; par. [0107]-[0117] of Serani teaches at the different stores collecting measurements for specific vision parameters by a testing device to measure the desired parameters).


	Referring to Claim 5, see discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani in view of Volpe does not explicitly disclose a method having the limitations of, however,

Magids teaches the measurement of said at least one predetermined parameter is not a diagnostic method practiced on the human or animal body (see; par. [0028]-[0031] of Magids teaches the measuring of a specified parameter is not performed on a human or animal).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Magids teaches analysis and visual representation of brand performance information which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani and Volpe which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani and Volpe discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani and Volpe fails to disclose the measurement of said at least one predetermined parameter is not a diagnostic method practiced on the human or animal body.

Magids discloses the measurement of said at least one predetermined parameter is not a diagnostic method practiced on the human or animal body.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani and Volpe the measurement of said at least one predetermined parameter is not a diagnostic method practiced on the human or animal body as taught by Magids since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani, Volpe, and Magids teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, Seriani in view of Volpe in further view of Magids teaches a rating scale to be used in an evaluation form.  Claim 6 recites the same or similar limitations as those addressed above in claim 1, Claim 6 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 7, see discussion of claim 6 above, while Seriani in view of Volpe in further view of Magids teaches the network above Claim 7 recites the same or similar limitations as those addressed above in claim 2, Claim 7 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 8, see discussion of claim 6 above, while Serani in view of Volpe in further view of Magids teaches the network above, Serani further discloses a network having the limitations of,

stores are retail stores and/or wherein said stores belong to the same market segment, and wherein said stores are preferably optician stores selling glasses and/or contact lenses (see; par. [0090] of Serani teaches stores, par. [0039]-[0040] where the stores retail store of one of many optical stores that provides eye related products, which provides center (i.e. retail) in the same market segment).


	Referring to Claim 9, see discussion of claim 6 above, while Serani in view of Volpe in further view of Magids teaches the network above, Serani further discloses a network having the limitations of,

at least one predetermined parameter is a parameter of the eye and/or wherein said at least one predetermined parameter is the macular pigment optical density (see; par. [0118] of Serani teaches a parameter that is tested for is a macular phostress test).


	Referring to Claim 10, see discussion of claim 6 above, while Serani in view of Volpe in further view of Magids teaches the network above, Serani further discloses a network having the limitations of,

each of said stores is equipped with at least one device for measuring the macular pigment optical density and/or wherein each of said stores is equipped with at least one fundus camera (see; par. [0040] of Magids teaches retail location that provides vision and eye exams, par. [0113] including using a Fundus Retinal Cameras).


	Referring to Claim 11, see discussion of claim 6 above, while Serani in view of Volpe in further view of Magids teaches the network above, Serani further discloses a network having the limitations of,

stores is selling and/or offering at least one product which is suitable for increasing the macular pigment optical density, and wherein said at least one product is preferably a dietary supplement which comprises preferably lutein and/or zeaxanthin (see; par. [0055] of Magids teaches the providing of eye care products, par. [0040] at an eye related retail store).


	Referring to Claim 12, see discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani further discloses a method having the limitations of,

providing a computer ontology, said computer ontology being stored in a database (see; par. [0041] of Serani teaches a computer and a database).


	Referring to Claim 13, discussion of claim 12 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani further discloses a method having the limitations of,

computer ontology is stored in non-volatile memory (see; par. [0036] of Serani teaches a computer with memory).


	Referring to Claim 15, discussion of claim 1 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani further discloses a method having the limitations of,

database is a cloud database (see; par. [0067] of Serani teaches cloud based storing vision and eye examination data).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seriani (U.S. Patent Publication 2014/0129259 A1) in view of Volpe et al. (U.S. Patent Publication 2012/0330722 A1) (hereafter Volpe) in further view of Magids et al. (U.S. Patent Publication 2008/0288331 A1) (hereafter Magids) in further view of Heath (U.S. Patent Publication 2016/0189174 A1).

	Referring to Claim 14, discussion of claim 12 above, while Serani in view of Volpe in further view of Magids teaches the method above, Serani in view of Volpe in further view of Magids does not explicitly disclose a method having the limitations of, however,

Heath teaches computer ontology is suitable for supervised or unsupervised machine learning and/or can be used as input for a machine learning algorithm, said algorithm being preferably a deep learning algorithm (see; par. [0150] of Heath teaches machine learning used with data mining that analyze current and historical facts to make predictions of the future, par. [0220] in order to monitor and analyze new information source to provide quantitative and qualitative market research).

The Examiner notes that Seriani teaches similar to the instant application teaches providing eye health examinations and diagnostics.  Specifically, Seriani discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards it is therefore viewed as analogous art in the same field of endeavor. Additionally, Volpe teaches adjusting a process for visit detection based on location data regarding consumer facilities which provides an additional point of analyzing consumer characteristics and as it is comparable in certain respects to Seriani which teaches providing eye health examinations and diagnostics as well and analysis for consumer facilities as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Magids teaches analysis and visual representation of brand performance information which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani and Volpe which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Heath teaches identification devices for monitoring, collection, analysis, use and tracking of personal medical, transaction, and location data for one or more individuals which further enhances the analysis of customer characteristics with respect to consumer facilities and as it is comparable in certain respects to Seriani, Volpe, and Magids which provides eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards as well including as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Seriani, Volpe, and Magids discloses the eye health and vision examination, including customer diagnostic center configured to generate customer examination including comparing the data to measurement standards. However, Seriani, Volpe, and Magids fails to disclose computer ontology is suitable for supervised or unsupervised machine learning and/or can be used as input for a machine learning algorithm, said algorithm being preferably a deep learning algorithm.

Heath discloses computer ontology is suitable for supervised or unsupervised machine learning and/or can be used as input for a machine learning algorithm, said algorithm being preferably a deep learning algorithm.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Seriani, Volpe, and Magids computer ontology is suitable for supervised or unsupervised machine learning and/or can be used as input for a machine learning algorithm, said algorithm being preferably a deep learning algorithm as taught by Heath since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Seriani, Volpe, Magids, and Heath teach the collecting and analyzing of data in order to better understand user information regarding consumers and provide an analysis of collected information and they do not contradict or diminish the other alone or when combined.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623